Citation Nr: 1447524	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-15 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to December 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, he was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  


FINDINGS OF FACT

1. An unappealed May 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based essentially on a finding that such disability was not shown to be related to his service.  

2. Evidence received since the May 2008 rating decision includes an April 2011 statement by the Veteran's private treatment provider relating his bilateral hearing loss to service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.  

2. A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any disease, injury, or event therein.

3. It is reasonably shown that the Veteran's tinnitus began in service, and has persisted.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

2. On de novo review, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

3. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September and November 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in an April 2014 statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing, the undersigned discussed the evidence that was lacking to reopen and substantiate the claim (i.e., evidence showing that the Veteran's bilateral hearing loss was related to his service) and identified evidence to be secured (i.e., a positive medical nexus opinion).  The Veteran was assisted at the hearing by his representative.  He was afforded a 30-day abeyance period for submission of additional evidence.  That time period lapsed; no additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in January 2011.  As discussed in greater detail below, the Board finds that examination adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

New and Material Evidence to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A May 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based essentially on a finding that such disability was not shown to be related to his service.  The Veteran did not file a notice of disagreement with that decision, and no additional evidence was received within one year following notice of that decision; therefore, it is final based on the evidence of record at the time of the decision.  

Evidence received since the May 2008 rating decision includes:  an October 2010 report of private audiological evaluation that notes the Veteran reported a history of noise exposure and shows a diagnosis of bilateral SNHL; a January 2011 VA examination report that shows that the Veteran reported a hearing problem and exposure to noise in service, and a diagnosis of bilateral SNHL, and includes an opinion that the Veteran's hearing loss was not caused by or a result of his history of noise exposure in service; and the report of an April 2011 private audiological evaluation when the Veteran reported hearing difficulty following exposure to aircraft and firearms noise in service and that he has had no significant noise exposure since, shows a diagnosis of bilateral SNHL, and relates the Veteran's hearing loss to his service; and the Veteran's testimony at the January 2014 hearing.  

The evidence received since the May 2008 rating decision, and specifically the April 2011 private evaluation report, was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; it suggests that the Veteran's current hearing loss is related to his service, relates to an unestablished fact necessary to substantiate the claim, and (particularly in light of the low threshold standard for reopening endorsed in Shade) raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Service connection for bilateral hearing loss and tinnitus

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for bilateral hearing loss (without remanding the matter to the RO for reconsideration upon reopening), because the RO's April 2014 adjudication in this matter included de novo review (and the RO arranged for development necessary for de novo review).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For a Veteran who engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Certain chronic diseases (including SNHL), as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a hearing loss disability or tinnitus.  His DD Form 214 shows that his military occupational specialty (MOS) was weather observer.

On January 1963 service enlistment examination, whispered voice testing showed normal (15/15) hearing in each ear.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
Left
0-20 (15-35)
-5 (5)
 -5 (5)
  -5 (5)
  0 (5)





(The numbers in parentheses show conversions of audiometry values reported under American Standards Association (ASA) to values under International Standards Organization-American National Standards Institute (ISO-ANSI) standards, and are provided for comparison purposes.)  
On November 1965 service examination, the Veteran denied a history of ear, nose, or throat trouble.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
0 (15)
   0 (10)
-5 (5)
10 (20)
0 (5)
Left
0 (15)
-5 (5)
-5 (5)
  0 (10)
  5 (10)





On October 1966 service separation examination, the Veteran denied a history of ear, nose, or throat trouble.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
-5 (10)
-5 (5)
   0 (10)
0 (10)
   -5 (0)
Left
-5 (10)
-5 (5)
-5 (5)
0 (10)
 0 (5)





An April 2001 private treatment record from G.H., a private physician, shows that the Veteran reported chronic ringing in his ears and perceived a hearing loss.  

An August 2007 VA audiological evaluation report notes complaints of hearing loss, and tinnitus in both ears, approximately 3 times per month.  The Veteran reported that he was exposed to noise in service from combat, mortar fire, aircraft in the flight line area, and firearms training.  He indicated that he noticed temporary hearing loss and ringing in his ears for 2 days following marksmanship training with an M-16 rifle.  He reported occupational noise exposure from working in a steel mill for 2 years and restaurant management.  He also reported recreational noise exposure from home power tool use, and lawn care equipment operation for approximately 3 hours per day, 3 times per week (with hearing protection).  

Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
15
10
15
25
60
Left
15
10
50
60
70





Speech recognition (by Maryland CNC word list) was 92 percent in the right ear and 84 percent in the left.  The diagnosis was SNHL, unknown etiology for asymmetry in the left ear.  The examiner opined that the asymmetrical hearing loss in the left ear may be due to rifle range training as a right handed shooter or other unidentified pathology.  

An October 2010 private audiology report from Dr. E.S. shows that the Veteran reported tinnitus in both ears and a history of noise exposure.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
10
15
15
30
65
Left
10
10
50
70
70





Speech discrimination using the most comfortable loudness level (MCL) test was 96 percent in the right ear and 88 percent in the left.  The diagnosis was SNHL in both ears, worse in the left ear.  

On January 2011 VA examination, the Veteran reported that he had a minor hearing problem in service, and noise exposure in service from being in a combat zone in Vietnam and from small arms and artillery fire and grenades.  He indicated that he had noise exposure from home power tools twice per year and from lawn mowers for 15 minutes per session since 1999.  He denied exposure from working in factories.  He reported constant tinnitus for 40 years due to noise in Vietnam.  

Audiometry revealed that puretone thresholds, in decibels, were:

Hertz

500
1000
2000
3000
4000
Right
10
5
10
20
65
Left
5
0
45
60
75





Speech recognition (by Maryland CNC word list) was 90 percent in the right ear and 86 percent in the left.  The diagnosis was SNHL in both ears.  

The examiner opined that the Veteran's "bilateral hearing loss and tinnitus were not caused by or a result of his history of military noise exposure," and that "[a]ny hearing loss or tinnitus the veteran had during military service was temporary only, not permanent."  The examiner explained that the Veteran's STRs showed he entered and exited active military service with normal bilateral hearing sensitivity according to his pure tone air conduction thresholds; his 1965 hearing test showed temporary bilateral hearing loss at 6000 Hz only, which was not evident on his 1966 separation audiogram, and there was no statistically significant difference in his bilateral hearing sensitivity comparing his separation audiogram with his enlistment audiogram; STRs showed no evidence of any head injury, acoustic trauma, permanent hearing loss, tinnitus, or ear conditions during military service; the Veteran denied having any ear trouble or hearing loss on his November 1965 report of medical history; and research studies have shown that hazardous noise exposure has an immediate effect on hearing, it is usually temporary at first, and does not have a delayed onset, nor is it progressive or cumulative (citing to:  (1) Otolaryngology, Volume 2, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, (2) 2005 finding from the Institute of Medicine's landmark study - Noise & Military Service, and (3) Noise Manual, 5th Edition, ed. Berger et al., AIHA Press 2000); temporary tinnitus lasting minutes to hours, occurs routinely after noise exposures that are sufficiently intense and/or prolonged to cause temporary injury to the ear (citing to:  Tinnitus: Theory & Management, James B. Snow, Jr., M.D., BC Decker Inc. 2004); only seldom does noise cause a permanent tinnitus without also causing hearing loss (citing to:  Noise Manual, 5th Edition, ed. Berger et al., AIHA Press 2000); hearing loss is the most common cause of tinnitus and the Veteran had no hearing loss at the time of his military separation (citing to:  Tinnitus: Theory & Management, James B. Snow, Jr., M.D., BC Decker Inc. 2004); the Veteran's tinnitus reports were grossly inconsistent, as on January 2011 VA examination he reported constant tinnitus for 40 years, but on August 2007 VA audiological evaluation he reported periodic tinnitus 3 times per month; there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure; tinnitus has an immediate onset after significant noise exposure (citing to:  email contact with Pawel J. Jastreboff, Ph.D., Sc.D., M.B.A, Professor, Department of Otolaryngology, Emory University School of Medicine and contributing author to Tinnitus: Theory & Management); in the United States, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years; epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure; and the Veteran's reports of noise exposure in civilian life were also inconsistent, as on August 2007 VA audiological evaluation he reported occupational noise exposure for 2 years in a steel mill and recreational noise from home power tool use and lawn care equipment, but he failed to report such exposure on January 2011 VA examination.  

An April 2011 private audiology report from Dr. J.T. shows that the Veteran reported tinnitus and hearing difficult following unprotected noise exposure from aircraft on the flight line and firearms in Vietnam.  He denied any significant noise exposure since.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
30
25
30
45
70
Left
25
25
50
65
70





Speech discrimination using the MCL test was 72 percent in the right ear and 52 percent in the left.  The diagnosis was SNHL in both ears.  Dr. J.T. opined that the "[h]earing loss is more likely than not due to military."  

At the January 2014 hearing, the Veteran testified that his duties as a weather observer included working on the airfield daily and on the flight line.  He stated that he initially began to suspect he had a hearing problem "a couple of years after [he] got home," and that he first noticed ringing in his ears during training with an M-16 rifle.  He indicated that he was also exposed to noise from exploding grenades and .50 caliber machine gun fire without any hearing protection.  He testified that he has had constant ringing in his ears ever since service, and that he reported such on August 2007 VA evaluation but that the audiologist misunderstood his response.  

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus.  Such disabilities were diagnosed on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing in his ears.  The RO has conceded that the Veteran is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b)).  Based on reports of his duties in service, including his sworn testimony, it may be conceded that he was exposed to loud noise in service.  Consequently, what remains necessary to substantiate the  claims of service connection for bilateral hearing loss and tinnitus is competent evidence of a nexus between such disabilities and the Veteran's service/exposure to noise trauma therein.  The matter of a nexus between a hearing loss disability diagnosed many years after service and exposure to noise trauma during the remote service is a medical question; therefore, 38 U.S.C.A. § 1154(b) has no applicability to that aspect of the claim.  

The Veteran asserts that he has had problems with hearing loss since service and has also had constant ringing in his ears since then.  As to the claim pertaining to hearing loss, the Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability is established by diagnostic studies.  See 38 C.F.R. § 3.385.  Hearing loss was not noted in service, and audiometry on service separation found normal hearing acuity.  Notably, there were no puretone thresholds above 20 decibels in service (at the frequencies for consideration).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Although a reduction in hearing acuity at a high frequency not for consideration in establishing existence of a hearing loss disability as defined by regulation was noted on November 1965 service examination, the October 1966 service separation examination report shows that such decrease in hearing acuity had resolved.  Furthermore, the Board finds that the Veteran's own reports have indicated that his hearing loss has not persisted since service.  On August 2007 VA audiological evaluation, the Veteran reported noticeable temporary hearing loss during M-16 marksmanship training, and at the January 2014 hearing, he testified that he initially noticed a decrease in hearing acuity "a couple of years after [he] got home."  Therefore, it is not shown that a hearing loss disability became manifested in service and has persisted since, and service connection for such disability on that basis is not warranted.  

As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of a showing of onset in service and continuity of symptoms thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The record contains competent (medical) evidence that both supports the Veteran's claim and is against the claim.  When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The August 2007 VA audiologist indicated that the Veteran's "asymmetrical hearing loss in the left ear may be due to rifle range training as a right handed shooter or other unidentified pathology."  However, medical opinions that are couched in speculative terms general, or inconclusive in nature (as reflected by may) cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Consequently, the August 2007 VA audiologist's opinion cannot be accorded any significant probative value.  

The April 2011 private opinion of Dr. J.T. indicates that the Veteran's "[h]earing loss is more likely than not due to military."  He did not include rationale (that could be weighed against opinions to the contrary) with the opinion.  Notably, he did not account for the normal audiometry at separation, the absence of any notation of hearing problems in service, or that the initial postservice notation of hearing loss was in 2007, more than 40 years after service.  Therefore, the Board finds that private physician's opinion also lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The January 2011 VA examiner opined that the Veteran's "bilateral hearing loss...[was] not caused by or a result of his history of military noise exposure," and that "[a]ny hearing loss...the veteran had during military service was temporary only, not permanent."  As the VA examiner's opinion cites to clinical data and (in detail) to medical literature (regarding lack of support for the Veteran's theory in research), reflects familiarity with the entire record, and points to alternate etiology (presbycusis - i.e., age-related hearing loss) for the current pathology (and why that is a more likely etiology), the Board finds it to be the most probative evidence, and persuasive.  

The Board has considered the Veteran's own statements relating his hearing loss to noise trauma in service.  However, such statements are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and are not probative evidence in this matter.  

The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein, and against the claim, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.  

Tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  The Board notes the medical opinion by the VA audiologist against the Veteran's claim.  The rationale for that opinion cites to grossly inconsistent accounts by the Veteran regarding the duration and frequency of his tinnitus.  However, even discounting the report to the 2011 examiner as self-serving embellishment, the Board is left with his earlier (2007) account of tinnitus recurring 3 times a month and onset in service.  The fact that the tinnitus was just described as recurring, rather than constant, does not preclude that it has persisted.  Notably, one way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds that the Veteran's testimony at the January 2014 hearing considered with the totality of the record reasonably establishes that his tinnitus indeed began in service, and persisted.  Resolving remaining reasonable doubt in the Veteran's favor (see 38 C.F.R. § 3.102), the Board concludes that it is reasonably shown that the Veteran's tinnitus began in service and persisted.  Accordingly, service connection for tinnitus is warranted.  


ORDER

The claim of service connection for bilateral hearing loss is reopened; however, service connection for bilateral hearing loss is denied on de novo review.

Service connection for tinnitus is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


